Citation Nr: 1418881	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for heart disease, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

3.  Entitlement to an effective date earlier than January 5, 2009, for the award of a total disability rating for compensation purposes based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than January 5, 2009, for the award of Chapter 35 dependents' educational benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1984. 

These matters are on appeal from June 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Atlanta, Georgia, RO.

In a September 2011 statement, the Veteran, through his attorney, raised a claim for entitlement to an effective date earlier than August 15, 2005, for the assignment of a 20 percent disability rating for diabetes mellitus.  While this issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

In a May 2010 notice of disagreement, the Veteran, through his attorney, alleged that there was "error" in the July 2008 rating decision that denied the Veteran's TDIU claim.  However, it is unclear if the Veteran is actually attempting to raise a motion for clear and unmistakable error (CUE) in the July 2008 rating decision.  Since it appears that a CUE claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In an unappealed decision dated in July 2008, service connection for heart disease was denied on the basis that the evidence did not demonstrate that it was related to the Veteran's diabetes mellitus, type II and there was no evidence of the disability during service.

2.  Evidence received since the July 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for heart disease.

3.  In February 2005, the Veteran filed a claim for an increased rating for first and second degree burns of the right and left leg.  

4.  In August 2005, the RO issued a rating decision that assigned separate ratings of 40 percent each for the right and left leg disability, which resulted in the Veteran having a combined disability rating of 70 percent.

5.  The Veteran did not file a notice of disagreement with the assigned effective date or submit additional relevant evidence within one year of the letter notifying him of the August 2005 rating decision.

6.  On May 14, 2007, the Veteran filed a claim for TDIU wherein he reported that he had last worked in December 2005.  

7.  In July 2008, the RO issued a decision that denied TDIU.

8.  In January 2009, the Veteran filed a claim for TDIU accompanied by supporting medical evidence.

9.  By rating decision dated in June 2009, the RO granted entitlement for TDIU, effective from January 5, 2009, which is the date of receipt of the Veteran's second TDIU claim.

10.  The eligibility requirements for Chapter 35 dependents' educational benefits were met on May 14, 2007.


CONCLUSIONS OF LAW

1.  The July 2008 denial of service connection for heart disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for heart disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an effective date of May 14, 2007, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2013).

4.  The criteria for an effective date of May 14, 2007, but no earlier, for the award of Chapter 35 dependents' educational benefits have been met.  38 U.S.C.A. § 3501, 3512, 5113 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 3.807(a), 21. 3021 (2013).





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board is granting the Veteran's request to reopen a previously denied claim for service connection for heart disease.  Such constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

As for the appeal for earlier effective dates, the appeal is from the Veteran's disagreement with the effective date assigned for TDIU and Chapter 35 benefits. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No discussion of VA's duty to notify is necessary.


The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim have indicated familiarity with the requirements for the benefits sought on appeal.  His statements indicated that he is aware that the effective date is from the date of claim, but she maintains that her claim was filed prior to January 5, 2009.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328   (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the Appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the Appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice, or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  He has also been represented by an attorney.

In addition, the duty to assist a claimant in the development of his or her case has been satisfied regarding this appeal. Various records were obtained and considered in conjunction with the underlying claims.  Further, the Veteran had the opportunity to present evidence and argument in support of these claims. Nothing indicates that he identified the existence of any relevant evidence that has not been obtained or requested. Moreover, the issue on appeal is not whether the Veteran is entitled to such benefits, but the effective date of thereof.  The Board notes, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.  

II. New and Material Evidence

In July 2008, the RO denied service connection for heart disease on the basis that a June 2008 VA examiner opined that it was less likely that the Veteran's heart disease was related to his diabetes mellitus, type II and there was no evidence of this disability during military service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the July 2008 rating decision, newly-received evidence includes a December 2005 extract from the University of California, Irvine, Medical Center, Department of Medicine pertaining to diabetes mellitus as a strong risk for atrial fibrillation and flutter, which the Veteran argues as support for his contention that his current heart disease is related to his service-connected diabetes mellitus.  The abstract is new and material in that it raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Earlier Effective Date Claims

The Veteran is seeking an effective date earlier than January 5, 2009 for the award of a TDIU and Chapter 35 dependents' educational benefits.

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for an increased disability rating.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if a claim for an increased rating is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2012); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 22, 1998). 

In the case of a claim for TDIU, the claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 32 (2007), see also, Hurd v. West, 13 Vet. App. 449 (2000).  Further, the Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

This case turns on which claim gave rise to the grant of TDIU.  The law regarding finality of the decisions determines the operative claim as far as the issue on direct appeal to the Board.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2013); See also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

An appeal consists of a timely filed NOD in writing, and after a SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).




A Substantive Appeal must be filed within sixty days after mailing of the SOC, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302 (2013).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303 (2013).

Absent the submission of new and material evidence, a claim that has been the subject of a final RO decision may not be reopened and allowed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Claims for increased ratings are considered new claims because they are based on an increase in disability since any previous claim was decided.  With regard to claims that are reopened, the earliest date that of an awarded benefit is the date of receipt of the claim or the date that entitlement to the benefit arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o), (r).  A claim for an earlier effective date generally must come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a Veteran cannot make a freestanding claim for an earlier effective date absent a claim of CUE in a prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).

In general, the claimant is not required to submit new and material evidence to "reopen" a previously denied claim of entitlement to an increased rating because the more recent claim is considered to be an assertion that the disability or disabilities have worsened since the earlier claim and is therefore a new claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).

Another subsection of 38 C.F.R. § 3.156 can, however, operate to prevent an RO decision from becoming final.  As to pending claims, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If new and material evidence is received within the appeal period of a pending decision, and VA does not address such evidence, the decision does not become final.  Cf. Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that when VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final). 

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)

As an initial matter, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for an earlier effective date for the grant of TDIU while referring his allegation of CUE to the RO.  Specifically, the Board questions whether the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  There is no such relationship.  The outcome of the Veteran's direct appeal of the effective date assigned for TDIU in the June 2009 rating decision is not dependent on the outcome of his request for revision of the July 2008 decision denying entitlement to TDIU.  Nor does adjudication of his direct appeal preclude a successful collateral attack on the earlier decision. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar contentions.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006). 

Having determined that the earlier effective date is ripe for appellate consideration, the Board will next address the merits of the Veteran's claim for an earlier effective date for TDIU.

Historically, in February 2005, the Veteran filed a claim for an increased rating for postoperative residuals, first and second degree burns of the right and left leg (bilateral leg burns).  In an August 2005 decision, the RO assigned a 40 percent rating each for the right and left leg, effective from February 24, 2005, the date of receipt of the increased rating claim which, in addition to a previously assigned 10 percent rating for diabetes mellitus, gave the Veteran a combined rating of 70 percent.  See, 38 C.F.R. § 4.25, Table I (2013).  

Under the Court's reasoning in Rice, an inferred claim for a TDIU rating is considered part of a Veteran's claim for an increased rating for service-connected disability.  However, while he met the schedular requirements for a TDIU under 4.16(a), there could be no inferred claim at the time of the August 2005 decision because he was employed at that time.  See, May 2007 TDIU claim which reflects employment from July 1996 to December 2005.

Moreover, the Veteran did not appeal the August 2005 decision, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  Here, the effect of the Veteran's failure to appeal the August 2005 decision is that there was no pending increased rating claim that could be used to trigger a TDIU claim pursuant to Rice.

Subsequent to the August 2005 final decision granting an increased rating for a bilateral leg disability, that same month the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The evidence does not show, nor does the Veteran contend, that the August 2005 claim includes any statement that could be construed as a NOD to the August 2005 rating decision. Again there was no reference was made to unemployment.  In January 2007, the RO granted service connection and assigned a 30 percent rating for PTSD, effective from August 15, 2005, the date of receipt of the claim for service connection for PTSD.

On May 14, 2007, the Veteran filed a formal claim for TDIU.  He reported that he was employed from 1960 to December 2005, followed by three months of employment from February 2007 to April 2007.  Critically, there was no communication prior to May 14, 2007, indicating an intent to appeal the August 2005 decision which granted increased ratings for the Veteran's bilateral leg disability, a request for an increased rating for his service-connected disabilities, or a request for a TDIU.

In a July 2008 rating decision, the RO denied the Veteran's claim for a TDIU.  However, in January 2009, the Veteran filed a second formal claim for TDIU, which reflects employment from January 1996 to December 2005 and during the month of March 2008.  The Veteran stated that he was unemployable due, in part, to his service-connected PTSD.  Attached to the claim was a May 2008 VA report, received in January 2009, from the Veteran's social worker and psychiatrist contained an opinion that the Veteran was unemployable due to his PTSD.  On VA examination in February 2009, the Veteran stated that he had substantial limitations due to lower extremity disabilities.  

The Veteran's "second" claim for a TDIU, and medical evidence in support of the claim, was received within one year of the July 2008 decision that denied the Veteran's claim for a TDIU.  Accordingly, the July 2008 rating decision remained pending and was not final.  

A June 2009 rating decision awarded a TDIU effective from January 5, 2009, based on the May 2008 and February 2009 VA medical reports and opinions.

Based on review of the procedural history of this case and evidence of record, and resolving all doubt in his favor, the Board finds that the Veteran is entitled to an effective date of May 14, 2007, for a schedular TDIU.  He initiated his claim for TDIU at that time, met the schedular requirements for a TDIU under 4.16(a), and was unemployed.  Evidence supporting his claim for a TDIU was then received within a year of that decision.  The Board acknowledges that subsequent to the May 2007 claim, the Veteran was briefly employed in March 2008.  However, the fact that the Veteran was able to maintain one month of employment only further supports his claim of being unable to maintain employment due to his service-connected disabilities.  There is no contrary evidence of record.  ,

Consideration has been given to the Veteran's contention, through his attorney, that the Veteran is entitled to an effective date of December 2005, the Veteran's last date of reported work, for the assignment of a TDIU rating.  However, there is no basis to assigning an effective date earlier than May14, 2007.  Although the Veteran has been unemployed since December 2005, the fact remains that there is no evidence that the Veteran filed a claim for a TDIU at that time.  There was also no pending claim for an increased rating claim subsequent to the February 2005 claim for an increased rating for his bilateral leg disability nor did the Veteran file a NOD to the August 2005 final decision that granted the increased ratings.  The first correspondence received from the Veteran with respect to his TDIU after the August 2005 final rating decision is the TDIU claim received on May 14, 2007.  There is no basis for an earlier effective date.  

With regard to the Veteran's claim for an earlier effective date earlier than January 5, 2009, for Chapter 35 dependents' educational benefits, under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of the Veteran or if the Veteran is currently on active duty.  Id.

As is discussed more fully above, the Board finds that the Veteran met the criteria for a TDIU as of May 14, 2007.  Since eligibility for Chapter 35 dependents' educational benefits is predicated on a finding of total disability, the effective date of such eligibility cannot precede May 14, 2007.  Eligibility for Chapter 35 dependents' educational benefits is, effectively, derived from the award of a TDIU and, therefore, cannot precede the effective date of the award of a TDIU.  Therefore, the Board finds that the Veteran is entitled to an effective date of May 14, 2007, for the grant of dependents' educational benefits, under 38 U.S.C. Chapter 35.


ORDER

New and material evidence having been received, the claim for service connection for heart disease is reopened.  To this extent only, the appeal is granted.

An effective date of May 14, 2007, but no earlier, for the award of a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of May 14, 2007, but no earlier, for the award of Chapter 35 dependents' educational benefits is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As regards the Veteran's claim for service connection for heart disease, the Veteran primarily contends that he has heart disease secondary to his service-connected diabetes mellitus.

The STRs include a September 1983 report of medical history which reflects a complaint of pain or pressure, but on retirement examination he was not diagnosed with any heart disability.

VA treatments indicate diagnoses of and treatment for paroxysmal atrial fibrillation and flutter.  In March 2006, the Veteran underwent a stress test that was stopped after a few minutes.  In January 2007, a QTC examiner reviewed the results of a stress test that was stopped after two and one-half minutes.  The examiner opined that "additional diagnosis would be angina more than likely due to CAD which more than likely is due to his diabetes and high blood pressure."  On QTC examination in March 2008, the Veteran was diagnosed with CAD.  However, in a June 2008 opinion, a QTC examiner opined that the Veteran's hypertensive heart disease is less likely due to diabetes mellitus.  In December 2010, a QTC examiner acknowledged the Veteran's heart condition, but opined that he did not have ischemic heart disease.  In August 2011, the Veteran, through his representative, submitted a December 2005 abstract from the University of California which states that diabetes mellitus is a strong risk factor for atrial fibrillation and flutter.  

On review of the record, it is unclear whether the Veteran has any currently diagnosed disease or disability of the heart.  A February 2014 VA treatment record indicates the Veteran's long-term use of an anticoagulant for treatment of atrial fibrillation.  Moreover, no examiner has provided an opinion as to whether any heart symptomatology is aggravated by the Veteran's service-connected diabetes mellitus.  Thus, as there remains no opinion addressing the issue of aggravation, a new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since February 2014.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports and service personnel records are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination to determine the nature and etiology of any heart disease, to specifically include atrial fibrillation and flutter.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's heart disease had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty, including due to herbicide exposure and/or a complaint of chest pain/pressure in 1983?

(b)  Is it at least as likely as not (50 percent or more probability) that any current diagnosed heart disease, as identified above, is:

i. proximately due to his service-connected diabetes mellitus OR 
ii. aggravated by his service-connected diabetes mellitus?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, VA medical records, and March 2006, January 2007, March 2008, June 2008, and December 2010 QTC examinations and opinions.  The examiner must discuss the clinical significance, if any, of the December 2005 abstract from the University of California should be addressed and the diagnoses of atrial fibrillation and flutter with respect to heart disease.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


